DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 8-14, in the reply filed on 15 February 2021 is acknowledged.
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 April 2020.
This application is in condition for allowance except for the presence of claims 1-7 and 15-20 directed to invention(s) non-elected without traverse.  Accordingly, claims 1-7 and 15-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-7 and 15-20.

Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. The closest prior art to Findley (US 9,302,945 B2) teaches a similar additive manufacturing method of forming ceramics, in particular polycrystalline diamond ceramics. However, Findley does not discloses that the ceramic is formed by inducing the nanoparticle to emit solvated electrons into the halogenated solution using a laser to form, by reduction, layers of a neutral, p-doped, and n-doped ceramic.” Further, Toppare et al. (US 8,013,109 B2) see FIG. 2, 6:50+; Hah et al. (US 2006/0115772 A1) see ¶ 33+; Bianconi (US 5,516,884) see 4:38+; Rieke (US 5,463,018) see 15:1+. However these reactions are not induced by a laser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Findley; David Glen
US 2019/0375007 A1
Findley; David Glen
US 2019/0344470 A1
Berrang; Peter G.
US 9,035,017 B2
Findley; David Glen
US 10,577,249 B2
Florio; Steven et al.
US 9,969,930 B2
Chapman; Orville L.
US 5,053,434 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742